Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE ALABAMA MUNICIPALS FUND EATON VANCE ARKANSAS MUNICIPALS FUND EATON VANCE GEORGIA MUNICIPALS FUND EATON VANCE KENTUCKY MUNICIPALS FUND EATON VANCE LOUISIANA MUNICIPALS FUND EATON VANCE MARYLAND MUNICIPALS FUND EATON VANCE MISSOURI MUNICIPALS FUND EATON VANCE NORTH CAROLINA MUNICIPALS FUND EATON VANCE OREGON MUNICIPALS FUND EATON VANCE SOUTH CAROLINA MUNICIPALS FUND EATON VANCE TENNESSEE MUNICIPALS FUND EATON VANCE VIRGINIA MUNICIPALS FUND Supplement to Statement of Additional Information dated December 1, 2007 EATON VANCE CALIFORNIA MUNICIPALS FUND EATON VANCE MASSACHUSETTS MUNICIPALS FUND EATON VANCE MISSISSIPPI MUNICIPALS FUND EATON VANCE NEW YORK MUNICIPALS FUND EATON VANCE OHIO MUNICIPALS FUND EATON VANCE RHODE ISLAND MUNICIPALS FUND EATON VANCE WEST VIRGINIA MUNICIPALS FUND Supplement to Statement of Additional Information dated December 1, 2007 EATON VANCE ASIAN SMALL COMPANIES FUND EATON VANCE GREATER CHINA GROWTH FUND EATON VANCE GLOBAL GROWTH FUND EATON VANCE MULTI-CAP GROWTH FUND EATON VANCE WORLDWIDE HEALTH SCIENCES FUND Supplement to Statements of Additional Information dated January 1, 2008 EATON VANCE-ATLANTA CAPITAL LARGE-CAP GROWTH FUND EATON VANCE-ATLANTA CAPITAL SMID-CAP FUND EATON VANCE NATIONAL MUNICIPALS FUND Supplement to Statements of Additional Information dated February 1, 2008 EATON VANCE ENHANCED EQUITY OPTION INCOME FUND EATON VANCE RISK-MANAGED EQUITY OPTION INCOME FUND Supplement to Statement of Additional Information dated February 29, 2008 EATON VANCE CASH MANAGEMENT FUND EATON VANCE DIVERSIFIED INCOME FUND EATON VANCE DIVIDEND INCOME FUND EATON VANCE EMERGING MARKETS LOCAL INCOME FUND EATON VANCE FLOATING-RATE FUND EATON VANCE FLOATING-RATE & HIGH INCOME FUND EATON VANCE GLOBAL MACRO FUND EATON VANCE GOVERNMENT OBLIGATIONS FUND EATON VANCE HIGH INCOME OPPORTUNITIES FUND EATON VANCE INCOME FUND OF BOSTON EATON VANCE INTERNATIONAL EQUITY FUND EATON VANCE INTERNATIONAL INCOME FUND EATON VANCE LARGE-CAP CORE RESEARCH FUND EATON VANCE LOW DURATION FUND EATON VANCE MONEY MARKET FUND EATON VANCE STRATEGIC INCOME FUND EATON VANCE STRUCTURED EMERGING MARKETS FUND EATON VANCE TAX-MANAGED DIVIDEND INCOME FUND EATON VANCE TAX-MANAGED EQUITY ASSET ALLOCATION FUND EATON VANCE TAX-MANAGED INTERNATIONAL EQUITY FUND EATON VANCE TAX-MANAGED MID-CAP CORE FUND EATON VANCE TAX-MANAGED MULTI-CAP GROWTH FUND EATON VANCE TAX-MANAGED SMALL-CAP FUND EATON VANCE TAX-MANAGED SMALL-CAP VALUE FUND EATON VANCE TAX-MANAGED VALUE FUND Supplement to Statements of Additional Information dated March 1, 2008 EATON VANCE FLOATING-RATE ADVANTAGE FUND Supplement to Statement of Additional Information dated March 14, 2008 EATON VANCE AMT-FREE MUNICIPAL BOND FUND EATON VANCE BALANCED FUND EATON VANCE CAPITAL & INCOME STRATEGIES FUND EATON VANCE DIVIDEND BUILDER FUND EATON VANCE EMERGING MARKETS FUND EATON VANCE EQUITY ASSET ALLOCATION FUND EATON VANCE GREATER INDIA FUND EATON VANCE INSTITUTIONAL SHORT TERM INCOME FUND EATON VANCE INSTITUTIONAL SHORT TERM TREASURY FUND EATON VANCE INVESTMENT GRADE INCOME FUND EATON VANCE LARGE-CAP GROWTH FUND EATON VANCE LARGE-CAP VALUE FUND EATON VANCE REAL ESTATE FUND EATON VANCE SMALL-CAP FUND EATON VANCE SMALL-CAP VALUE FUND EATON VANCE SPECIAL EQUITIES FUND EATON VANCE TAX FREE RESERVES EATON VANCE TAX-MANAGED GROWTH FUND 1.1 EATON VANCE TAX-MANAGED GROWTH FUND 1.2 EATON VANCE VT FLOATING-RATE INCOME FUND EATON VANCE VT LARGE-CAP VALUE FUND EATON VANCE VT WORLDWIDE HEALTH SCIENCES FUND Supplement to Statements of Additional Information dated May 1, 2008 EATON VANCE HAWAII MUNICIPALS FUND EATON VANCE HIGH YIELD MUNICIPALS FUND EATON VANCE INSURED MUNICIPALS FUND EATON VANCE KANSAS MUNICIPALS FUND Supplement to Statements of Additional Information dated June 1, 2008 EATON VANCE AMT-FREE LIMITED MATURITY MUNICIPALS FUND EATON VANCE CALIFORNIA LIMITED MATURITY MUNICIPALS FUND EATON VANCE MASSACHUSETTS LIMITED MATURITY MUNICIPALS FUND EATON VANCE NATIONAL LIMITED MATURITY MUNICIPALS FUND EATON VANCE NEW JERSEY LIMITED MATURITY MUNICIPALS FUND EATON VANCE NEW YORK LIMITED MATURITY MUNICIPALS FUND EATON VANCE OHIO LIMITED MATURITY MUNICIPALS FUND EATON VANCE PENNSYLVANIA LIMITED MATURITY MUNICIPALS FUND Supplement to Statements of Additional Information dated August 1, 2008 EATON VANCE TAX-MANAGED INTERNATIONAL EQUITY FUND CLASS I Supplement to Statement of Additional Information dated September 1, 2008 EATON VANCE TAX-MANAGED EMERGING MARKETS FUND Supplement to Statement of Additional Information dated November 1, 2008 (collectively, the Funds) Effective November 17, 2008, Helen Frame Peters was elected as a noninterested Trustee. The following amends the biographical information in the Trustees table under Management and Organization. Number of Portfolios in Fund Complex Position(s) with the Term of Office and Overseen By Name and Date of Birth Trust Length of Service Principal Occupation(s) During Past Five Years Trustee Other Directorships Held Noninterested Trustees HELEN FRAME PETERS Trustee Since 2008 Professor of Finance, Carroll School of Management, Boston College Director of Federal Home Loan 3/22/48 (since 2003). Adjunct Professor of Finance, Peking University, Beijing, Bank of Boston (a bank for China (since 2005). Formerly, Dean, Carroll School of Management, banks) and BJs Wholesale Boston College (2000-2003). Club, Inc. (wholesale club retailer); Trustee of SPDR Index Shares Funds and SPDR Series Trust (exchange traded funds) Includes both master and feeder funds in a master-feeder structure. In connection with the election of the new Trustee, the members of the Contract Review Committee, the Governance Committee and the Portfolio Management Committee have changed. The new Committee members are as follows: Contract Review Committee: Messrs. Verni (Chairman), Esty, Freedman, Park, Pearlman and Ms. Peters. Governance Committee: Mmes. Stout (Chair), Peters and Steiger and Messrs. Esty, Freedman, Park, Pearlman and Verni. Portfolio Management Committee: Messrs. Esty (Chairman) andFreedman and Ms. Peters. December 10, 2008
